DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how much of the width of the bottom of the housing the guide member must extend in order to meet this limitation. For this reason, the scope of claim 1 is unclear. For the purpose of examination, it is assumed the guide member must extend over a majority of the width of the housing.
Claims 2-19 are rejected as depending from claims 1 and thereby incorporating the indefinite scope. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staniszewski et al. (WO 2004099797 A1)(Staniszewski).
Regarding claim 1, Staniszewski discloses a carrying case comprising: a housing having a top (noting one instance of 7), a bottom (noting another instance of 7), a front (11), a rear (9), and sides extending between the front and the rear, a guide (31) member extending along substantially an entire width of the bottom of the housing (Fig. 1), and a carrying strap (14) having a first end and a second end (Fig. 1), the first end being connected at the top of the housing and the second end being coupled to the guide member (Fig. 1), wherein the second end of the carrying strap is movable along the guide member (Fig. 4a) to allow the carrying case to be moved movable between different configurations worn alongside a body of a user, the body defining a vertical axis, and wherein the different configurations comprise: a stored position on a back of the user (noting the device is structurally capable of being placed on the rear of the user in the configuration shown in Fig. 5), a first accessible position in front of the user wherein the housing is oriented such that the front and the rear define parallel planes generally perpendicular to the vertical axis (Fig. 9-10), and a second accessible position in front of the user wherein the housing is oriented such that the front and rear define parallel planes generally parallel to the vertical axis (Fig. 5).
Regarding claim 8, Staniszewski discloses at least one lid (17) which provides access to an interior of the housing.
Regarding claim 9, Staniszewski discloses wherein in the stored position, the second end of the carrying strap rests at a first end of the guide member at the bottom of the housing (Fig. 5).
Regarding claim 10-11, Staniszewski discloses wherein movement from the stored position to the first accessible position is controlled by the second end of the carrying strap moving from the first end of the guide member toward a second end of the guide member along the bottom on the housing (Figs. 5-10) and movement from the first accessible position to the second accessible position is controlled by the second end of the carrying strap moving toward the first end of the guide member as the front and the rear of the housing are rotated from being generally perpendicular to the vertical axis to being generally parallel (Figs. 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Ammerman (US 6,793,112 B2).
Regarding claims 2-3, Staniszewski does not specifically disclose the guide member is a loop, or the second end of the carrying strap is a loop which engages with the loop of the guide member.
Ammerman teaches the ability to have bag including a strap having an end that includes a loop (15) that engages a loop guide member (16) to allow movement of the end of the strap along an end of the bag (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Staniszewski and replace the guide mechanism with a set of interacting loops similar to that of Ammerman because such a change would require a mere choice of one known guide structure for another and would have yielded predictable results.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Carlton et al. (US 5,762,250 A)(Carlton).
Regarding claims 4-5, Staniszewski does not specifically disclose an additional carrying strap, the additional carrying strap having a first end and a second end, the first end of the additional carrying strap being connected near the top of the housing and the second end of the additional carrying strap being connected near the bottom of the housing, the additional carrying strap is releasably secured against the housing of the carrying case when the additional carrying strap is not in use.
Carlton teaches the ability to have a bag that can be carried in different configurations including a first carry strap (68), as well as an additional carrying strap (74), the additional carrying strap having a first end and a second end, the first end of the additional carrying strap being connected near the top of the housing (at 86) and the second end of the additional carrying strap being connected near the bottom of the housing (at 88), the additional carrying strap is releasably secured against the housing of the carrying case when the additional carrying strap is not in use.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Staniszewski and include an additional carrying strap thereby allowing the device to be further supported on the user. Such a change would include additional strap area in contact with the user that would help spread the weight of the bag over a larger portion of the user’s body, and/or also further secure the bag to the wearer’s body to help prevent unwanted jostling or movement of the bag when it is carried by the user.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Sloop (US 4,323,180 A).
Regarding claim 6, Staniszewski does not specifically disclose an adjustable stop cord which restricts movement of the second end of the carrying strap along the guide member.
Sloop teaches the ability to have a bag carried in different configurations including a guide loop as well as an adjustable stop cord (26) which restricts movement of the second end of the carrying strap along the guide member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Staniszewski and include an adjustable stop cord similar to that of Sloop to employ the well-known traits of such a cord to ensure that the moveable end of the strap along the guide member is held in a desired location.

Claims 7, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Chuang (US 5,908,147 A).
Regarding claims 7 and 12, Staniszewski does not specifically disclose  including one or more reinforcement frames extending around a perimeter of the housing, wherein the one or more reinforcement frames comprises a first reinforcement frame extending along a perimeter of the housing at the rear of the housing and a second reinforcement frame extending along the perimeter at the front of the housing.
Chuang teaches the ability to have a computer carrier including one or more reinforcement frames around a perimeter of the housing, wherein the one or more reinforcement frames comprises a first reinforcement frame (101) extending along a perimeter of the housing at the rear of the housing and a second reinforcement frame (30) extending along the perimeter at the front of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Staniszewski and use the teaching of Chuang and include a first and second reinforcement frames extending along a perimeter of the housing at the rear and the front of the housing because such a change would help to provide protective structure around the computer or other items, thereby increasing the protection that the device provides.
Regarding claim 13, modified Staniszewski discloses at least one lid (17/113) configured to provide access to an interior of the housing, 
Regarding claim 14, modified Staniszewski discloses the at least one lid is formed in the rear of the housing (9) and is configured to provide access to the interior of the housing and the housing is in the first accessible position (Fig. 3b).
Regarding claim 15, modified Staniszewski discloses the at least one lid (113) is formed in one of the sides of the housing and is configured to provide access to the interior of the housing and the housing is in the second accessible position (Fig. 3b).
Regarding claim 19, Staniszewski does not specifically disclose a zipper fastening about a portion of a perimeter of the at least one lid to releasably close the at least one lid.
Chuang teaches the ability to have a computer carrier including zipper fastening about a portion of a perimeter of a lid to releasably close the lid (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Staniszewski and use the teaching of Chuang and include a zipper to releasably secure the lid because such a change would require a mere choice of one known closure mechanism for another and would have yielded predictable results.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Chuang (US 5,908,147 A) as applied to claim 14 above, and further in view of Shen (US 8950643 B2).
Regarding claims 16 and 18, modified Staniszewski does not specifically disclose a quick release mechanism configured to lock the at least one lid in place, wherein the quick release mechanism comprises a magnetic closure.
Shen teaches the ability to have a carrying device including a lid having quick release mechanism (106) to secure the lid including a magnetic closure (Col. 5; Ll. 7-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Staniszewski and secure the lid using a quick release magnetic closure because such a change would have required the mere choice of one known closure mechanism over another and would have yielded predictable results.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniszewski et al. (WO 2004099797 A1)(Staniszewski) in view of Chuang (US 5,908,147 A) as applied to claim 14 above, and further in view of Villapanda et al. (US 2007/0151487 A1).
Regarding claims 16 and 17, modified Staniszewski does not specifically disclose a quick release mechanism configured to lock the at least one lid in place, wherein the quick release mechanism comprises a push button latch comprising a push button on the at least one lid and a pin extending from the one of the first and second reinforcement frames, the push button engaging with the pin to releasably secure the at least one lid to the housing in a closed position whereby pressing the push button releases the push button from the pin to permit movement of the at least one lid to an open position.
Villapanda teaches the ability to have a device including a lid (100) where the lid includes a quick release mechanism configured to lock the at least one lid in place, wherein the quick release mechanism comprises a push button latch (142) comprising a push button on the at least one lid and a pin (114) extending from the wall, the push button engaging with the pin to releasably secure the at least one lid to the housing (102) in a closed position whereby pressing the push button releases the push button from the pin to permit movement of the at least one lid to an open position (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Staniszewski and include a quick release latch similar to that of Villapanda because such a change would have required a mere choice of one known closure mechanism over another and would have yielded predictable results. Additionally, it would have been obvious to include the pin extending from one of the first and second reinforcement frames because such a configuration would ensure that the pin is engaged with a sturdy, rigid, portion of the device thereby providing sufficient closure integrity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734